IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RANDY KIRKPATRICK,                       : No. 539 MAL 2015
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
BUREAU OF PROFESSIONAL AND               :
OCCUPATIONAL AFFAIRS, STATE              :
BOARD OF BARBER EXAMINERS,               :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of December, 2015, the Petition for Allowance of Appeal

is DENIED.